DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
sawing machine in claims 1, 5-8, and 12-14
automatic sawing machine in claims 5-7 and 12-14
oscillating rolling machine in claims 1, 5-6, 8, and 12-14
primary forging hydraulic machine in claims 1 and 8
finish forging hydraulic machine in claims 1 and 8
cutting, expanding and punching hydraulic machine in claims 1 and 8
spinning machine in claims 1 and 8

machining unit in claims 1 and 8
automatic machining tool unit in claims 5-7 and 12-14
material returning device in claims 3, 10

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s disclosure as originally filed recites a sawing machine to be an automatic sawing machine (page 5, lines 7-8) and as such does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
Applicant’s disclosure as originally filed recites an automatic sawing machine; however, applicant’s disclosure does not provide the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
Applicant’s disclosure as originally filed recites an oscillating rolling machine to be an automatic spin-forging press and equivalents thereof (page 5, lines 7-11).
Applicant’s disclosure as originally filed recites each of a primary forging hydraulic machine and a finish forging hydraulic machine comprises an upper die base, an upper die core, an upper ejector, a lower die base, a pressure bearing plate, a (page 4, lines 2-22).
Applicant’s disclosure as originally filed recites a cutting, expanding and punching hydraulic machine comprises a lower die base, a pedestal, a supporting column, a lower die, window punches, a flaring block, a central hole punch, a material returning device, an upper die, an upper die base bottom plate, a wheel blank and an upper die base; the pedestal is fixed to the top of the lower die base, the supporting column is fixed on the pedestal, the lower die is fixed on the supporting column, and the wheel blank is fixed on the lower die; the upper die base bottom plate is fixed under the (page 4, line 23 bridging page 5, line 3).
Applicant’s disclosure as originally filed recites a spinning machine to be an automatic spinning machine (page 5, lines 7-8) and as such does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
Applicant’s disclosure as originally filed recites an automatic spinning machine; however, applicant’s disclosure does not provide the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
Applicant’s disclosure as originally filed recites a machining unit to be an automatic machining tool unit (page 5, lines 7-11) and as such does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
Applicant’s disclosure as originally filed recites an automatic machining tool unit; however, applicant’s disclosure does not provide the corresponding structure, 
Applicant’s disclosure as originally filed recites a material returning device; however, applicant’s disclosure does not provide the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  See 35 U.S.C. 112(f) rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 8:
Claim limitation “sawing machine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a sawing machine is an automatic sawing machine and does not further disclose the structure of an automatic sawing machine (page 5, lines 7-8).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 1 and 8:
Claim limitation “spinning machine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a spinning machine is an automatic spinning machine and does not further disclose the structure of an automatic spinning machine (page 5, lines 7-8).  Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 1 and 8:
Claim limitation “machining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a machining unit is an automatic machining tool unit and does not further disclose the structure of an automatic machining tool unit (page 5, lines 7-11).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 3 and 10
Claim limitation “material returning device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a material returning device is a component/element of a cutting, expanding and punching hydraulic machine (page 4, lines 23-30) and does not further disclose the structure of a material returning device.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 5-7 and 12-14
Claim limitation “automatic sawing machine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and (page 5, lines 7-8).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 5-7 and 12-14
Claim limitation “automatic spinning machine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a spinning machine is an automatic spinning machine and does not further disclose the structure of an automatic spinning machine (page 5, lines 7-8).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 5-7 and 12-14
Claim limitation “automatic machining tool unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure as originally filed recites a machining unit is an automatic machining tool unit and does not further disclose the structure of an automatic machining tool unit (page 5, lines 7-11).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 4,316,637).

Claim 8:
The recitation “wherein the wheel is manufactured by a wheel automatic closed die forging production line; the wheel automatic closed die forging production line comprises: a sawing machine, a first transfer track, a bar heating furnace, a first manipulator, an oscillating rolling machine, a second manipulator, a primary forging hydraulic machine, an intermediate heating furnace, a third manipulator, a finish forging hydraulic machine, a wheel transfer block, a fourth manipulator, a cutting, expanding and punching hydraulic machine, a second transfer track, a spinning machine, a fifth manipulator, a third transfer track, a heat treatment furnace, a fourth transfer track, a machining unit, a sixth manipulator and a fifth finished product track; wherein the sawing machine is used for machining bars which meet forging requirements; the first transfer track is arranged between the sawing machine and the bar heating furnace, and is used for transferring the bars; the bar heating furnace is used for preheating the bars, and the temperature can be controlled at 470-500 DEG C; the first manipulator is arranged between the bar heating furnace and the oscillating rolling machine, and is used for transferring the bars; the oscillating rolling machine is used for carrying out spin-forging machining on a wheel blank; the second manipulator is arranged among the oscillating rolling machine, the primary forging hydraulic machine and the intermediate heating furnace, and is used for transferring the wheel blank from the oscillating rolling machine to the primary forging hydraulic machine and transferring the wheel blank from the primary forging hydraulic machine to the intermediate heating furnace; the primary forging hydraulic machine is used for carrying out primary closed die forging on the wheel blank; the intermediate heating furnace is arranged between the primary forging hydraulic machine and the finish forging hydraulic machine, and is used for carrying out intermediate heating of closed die forging of the wheel blank, and the temperature can be controlled at 470-500 DEG C; the finish forging hydraulic machine is used for carrying out finish closed die forging of the wheel blank; the third manipulator is arranged among the intermediate heating furnace, the finish forging hydraulic machine and the wheel transfer block, and is used for transferring the wheel blank from the intermediate heating furnace to the finish forging hydraulic machine and transferring the wheel blank from the finish forging hydraulic machine to the wheel transfer block; the fourth manipulator is arranged among the wheel transfer block, the cutting, expanding and punching hydraulic machine and the second transfer track, and is used for transferring the wheel blank from the wheel transfer block to the cutting, expanding and punching hydraulic machine and transferring the wheel blank from the cutting, expanding and punching hydraulic machine to the second transfer track; and the cutting, expanding and punching hydraulic machine is used for carrying out edge cutting, hole expanding, rim flaring, window punching and central hole punching composite forging on the wheel blank, the second transfer track is arranged between the cutting, expanding and punching hydraulic machine and the spinning machine, and is used for transferring the wheel blank; the fifth manipulator is arranged among the second transfer track, the spinning machine and the third transfer track, and is used for transferring the wheel blank from the second transfer track to the spinning machine and transferring the wheel blank from the spinning machine to the third transfer track; the spinning machine is used for machining the rim of the wheel blank; the third transfer track is arranged between the spinning machine and the heat treatment furnace, and is used for transferring the wheel blank; the heat treatment furnace is used for treating the temperature of the wheel blank, and is a continuous operation furnace, and the temperature can be respectively maintained at three temperature ranges including 470-500 DEG C, 70-100 DEG C and 150-180 DEG C; the fourth transfer track is arranged between the heat treatment furnace and the machining unit, and is used for transferring the wheel blank; the machining unit is used for machining the wheel blank until the wheel blank meets the requirement of a product chart; the sixth manipulator is arranged among the fourth transfer track, the machining unit and the fifth finished product track, and is used for transferring the wheel blank from the fourth transfer track to the machining unit and transferring a finished wheel from the machining unit to the fifth finished product track; and the fifth finished product track is used for discharging the finished wheel” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 9:
 The recitation “[t]he wheel according to claim 8, wherein a die for closed die forging of each of the primary forging hydraulic machine and the finish forging hydraulic machine comprises an upper die base, an upper die core, an upper ejector, a lower die base, a pressure bearing plate, a lower die core, a lower ejector, a lower die plate and an upper die plate; each pressure bearing plate is fastened to the bottom surface of the corresponding upper die plate, each upper die base is fixed around the outer periphery of the corresponding pressure bearing plate, the outer periphery of each pressure bearing plate is clamped between the corresponding upper die plate and the corresponding upper die base, each upper die core is fixed on the bottom surface of the corresponding pressure bearing plate, the upper end of each upper die core is in contact with the corresponding upper die base, and each upper ejector is fixedly arranged at the center positions of the corresponding upper die plate, the corresponding pressure bearing plate and the corresponding upper die core in a penetrating manner; each lower die base is fastened to the top of the corresponding lower die plate, each lower die core is fastened to the recess of the middle of the corresponding lower die base, and each lower ejector is fixedly arranged at the center positions of the corresponding lower die plate, the corresponding lower die base and the corresponding lower die core in a penetrating manner; and the tip portion of each upper ejector is opposite to the tip portion of the corresponding lower ejector, and wheel blank materials are placed in the middles of each upper die core and the corresponding lower die core” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 10:
The recitation “[t]he wheel according to claim 8, wherein the cutting, expanding and punching hydraulic machine comprises a lower die base, a pedestal, a supporting column, a lower die, window punches, a flaring block, a central hole punch, a material returning device, an upper die, an upper die base bottom plate, a wheel blank and an upper die base; the pedestal is fixed to the top of the lower die base, the supporting column is fixed on the pedestal, the lower die is fixed on the supporting column, and the wheel blank is fixed on the lower die; the upper die base bottom plate is fixed under the upper die base, the upper die is fixed on the upper die base bottom plate; the flaring block is fixed at the edge of the upper die, the window punches are further arranged at the positions, which are close to the flaring block, of the upper die, and the central hole punch is arranged at the center position of the upper die; and the material returning device is arranged at the center positions of the upper die base, the upper die base bottom plate and the upper die and surrounds the central hole punch” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 11:
The recitation “[t]he wheel according to claim 10, wherein various modules of the cutting, expanding and punching hydraulic machine are fixedly connected in a screwed manner” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 12:
The recitation “[t]he wheel according to claim 8, wherein the sawing machine is an automatic sawing machine, the oscillating rolling machine is an automatic spin-forging press, the primary forging hydraulic machine and the finish forging hydraulic machine are automatic die forging presses, the spinning machine is an automatic spinning machine, the machining unit is an automatic machining tool unit, the heat treatment furnace is an automatic heat treatment furnace, the bar heating furnace is an automatic heating furnace, and the intermediate heating furnace is an automatic intermediate heating furnace” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 13:
The recitation “[t]he wheel according to claim 9, wherein the sawing machine is an automatic sawing machine, the oscillating rolling machine is an automatic spin-forging press, the primary forging hydraulic machine and the finish forging hydraulic machine are automatic die forging presses, the spinning machine is an automatic spinning machine, the machining unit is an automatic machining tool unit, the heat treatment furnace is an automatic heat treatment furnace, the bar heating furnace is an automatic heating furnace, and the intermediate heating furnace is an automatic intermediate heating furnace” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a wheel.  Reynolds discloses a wheel (1) (fig.1, col. 2, lines 48-54).

Claim 14:
The recitation “[t]he wheel according to claim 10, wherein the sawing machine is an automatic sawing machine, the oscillating rolling machine is an automatic spin-forging press, the primary forging hydraulic machine and the finish forging hydraulic machine are automatic die forging presses, the spinning machine is an automatic spinning machine, the machining unit is an automatic machining tool unit, the heat treatment furnace is an automatic heat treatment furnace, the bar heating furnace is an automatic heating furnace, and the intermediate heating furnace is an automatic intermediate heating furnace” is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § (fig.1, col. 2, lines 48-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato et al. (US 5,803,552) discloses an aluminum wheel for an automobile. Lucas et al. (US 4,035,891) discloses a method of forging and press-forming an aluminum wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Lee A Holly/Primary Examiner, Art Unit 3726